                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                              1:20 CV 44

SUNNY WILLIAMS,                       )
                                      )
                 Plaintiff,           )
                                      )                      ORDER
      v.                              )
                                      )
EVA R. CLEMENT, CLEMENT LAW           )
FIRM, PLLC, KARON KORP,               )
ASHEVILLE REALTY GROUP, and           )
JCV PROPERTIES,                       )
                                      )
                 Defendants.          )
_____________________________________ )

         This matter came before the Court on March 2, 2020 for a status

conference. Plaintiff Sunny Williams appeared pro se. Attorney Zephyr

Sullivan appeared on behalf of all Defendants.

   I.      Subject Matter Jurisdiction

         At the beginning of the status conference, the undersigned inquired as

to Defendants’ citizenship for diversity purposes. Defense counsel has recently

entered the case and was unable to confirm the citizenship of all Defendants

but advised she could do so in a short period of time.

   II.     Pretrial Scheduling

         The Court also made inquiries regarding the status of discovery and

other pretrial matters.


                                         1
       Plaintiff advised that, while the case was pending before the United

States District Court for the District of South Carolina, neither side engaged

in written discovery or took any depositions. Defense counsel agreed and stated

that, to her knowledge, no discovery has been completed. Each side, though,

asked for additional time to conduct discovery here in this district.

       The parties similarly advised that mediation has not been conducted, but

stated they were interested in participating in mediation and believed it could

be helpful.

       A review of the docket indicates that a scheduling order was entered on

March 27, 2019 by the Hon. Shiva Hodges, United States Magistrate Judge.

(Doc. 45). That scheduling order, among other things, directed that discovery

be completed no later than October 23, 2019, that dispositive motions be filed

on or before November 7, 2019, and that mediation be completed on or before

January 6, 2020.

       On November 7, 2019 (the original motions deadline), Defendants

requested that the dispositive motions deadline be extended for ten (10) days.

That motion was allowed by text order the same day, and the dispositive

motions deadline was extended to and including November 18, 2019. (Docs. 47,

48).




                                       2
        On November 18, 2019 (the extended motions deadline), Defendants filed

their Motion for Summary Judgment and a Motion to Transfer Venue. (Docs.

50, 51).

        On January 9, 2020, Judge Hodges filed a report recommending that

Defendants' Motion for Summary Judgment be denied and that their Motion

to Transfer Venue be allowed (Doc. 56).

        On February 7, 2020, the Hon. J. Michelle Childs, United States District

Judge, accepted the report and recommendation, denied the Motion for

Summary Judgment, and transferred the case to this district. (Doc. 60).

        During the status conference, the parties concurred that the only claim

pending for trial is Plaintiff's claim for conversion.

        No basis has been given to support the parties’ request for additional

time to conduct discovery. For example, the parties have not described why the

discovery period allowed by the District Court in South Carolina was

insufficient, or explained why they did not engage in discovery during that

time.

        Consequently, while the parties remain free to engage in voluntary

discovery between themselves and without court supervision, under the

present circumstances, and as a motion for summary judgment has been made

and ruled upon, the undersigned does not conclude that court-enforced

discovery should be reopened.

                                         3
      Similarly, no explanation has been given as to why the parties did not

conduct a mediated settlement conference, despite being directed to do so in

the scheduling order. Plaintiff advises that the topic was not even discussed by

the parties.

      The parties’ failure to conduct mediation is problematic. However,

bearing in mind that settlement discussions could result in resource savings

for the Court and the parties, and noting the parties' statements of interest in

mediation, the undersigned finds that the parties should be given an

opportunity to engage in such efforts at this point.

      A separate pretrial order and case management plan will issue setting

the trial term and trial procedures.

      IT IS THEREFORE ORDERED THAT:

         1. Within seven (7) days of the entry of this Order, Defendants are

               DIRECTED to file a response that identifies the citizenship of each

               party defendant, including the individual members of any

               corporate defendant.

         2. To the extent the parties made oral requests during the status

               conference that discovery be reopened, such requests are DENIED.

         3. The parties are DIRECTED to engage in a mediated settlement

               conference as follows:



                                         4
a. Within fourteen (14) days of the entry of this Order, the

  parties shall select and agree upon a mediator and shall file

  with the Court a notice identifying the mediator selected. If

  the parties are unable to agree upon a mediator, they shall

  file with the Court a report stating that they have been

  unable to agree upon a mediator and the reasons for such

  inability.

b. Within forty-five (45) days of the entry of this Order, the

  parties shall conduct a mediated settlement conference.

c. Within seven (7) days of the completion of the mediation,

  there shall be filed with the Court a Mediation Report which

  states whether all, a portion, or none of the case has settled.

  The Mediation Report shall be filed with the Court

  electronically in such a form as to be docketed by the Clerk.

  It shall be the responsibility of the mediator to file the

  Mediation Report with the Court, except that if the

  mediator does not have an electronic case filing (ECF)

  account with the Clerk, then it shall be the responsibility of

  Defendants to file the Mediation Report for the mediator. It

  is the responsibility of Defendants to determine whether the

  mediator has an ECF account with the Clerk.

                       5
d. If this case is resolved by a settlement of the parties, whether

   at mediation or otherwise, the payors shall pay all sums

   required by the parties’ settlement agreement and the

   parties shall file all such documents with the Court so as to

   effectuate the closing of the Court file within thirty (30) days

   of reaching such agreement, or within thirty (30) days of the

   mediation, whichever is sooner, unless additional time is

   sought and granted by the Court.


                               Signed: March 3, 2020




                        6
